Citation Nr: 1110968	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO. 08-39 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to November 1945. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and on appeal from a rating decision dated in August 2008 by the VA RO in Houston, Texas.

The Veteran provided testimony at an August 2009 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand dated in October 2009. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

On February 22, 2011, subsequent to issuance of a supplemental statement on January 24, 2011, but prior to forwarding of this appeal to the Board on February 25, 2011, the RO/AMC received additional relevant evidence in support of the Veteran's claims. The evidence consists of February 14, 2011, private audiological examination results from the office of Terry W. Owens, MD, at ENT Associates of Pasadena. The audiological examination report indicates pure tone audio thresholds of significantly higher decibel levels than those reported at the most recent VA audiological examination in May 2010.

The claims file with the audiological test should be forwarded to a VA clinician and for the purpose of scheduling a new VA examination and opinion, and, if feasible, reconciling the May 2010 VA examination results with the February 2011 private audiological examination results. The Veteran will be provided a new VA examination and opinion as to the current severity of his bilateral hearing loss, its impact on his daily activities and occupational functioning, and its impact on his ability to secure or follow substantially gainful employment. See 38 C.F.R. § 5103A(d); 38 C.F.R. § 3.321(b) (extraschedular  consideration), 4.16 (TDIU); VAOPGCPREC 11-95 (new VA examination required where worsening of condition indicated); Martinak v. Nicholson, 21 Vet. App. 447 (2007) (medical opinion findings required for extraschedular consideration of hearing loss cases); Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (Board not competent to rely on its own unsubstantiated medical conclusions but may seek medical opinions as required). 

As the May 2010 VA examiner described the Veteran as having a "moderately severe to profound bilateral hearing loss" (emphasis added), yet the audiological test results only resulted in a schedular rating of 30 percent for bilateral hearing loss, the claims for a higher initial rating and for a TIDU will be referred to the Director, Compensation and Pension, for extraschedular consideration. See 38 C.F.R. §§ 3.321(b), 4.16(b).

Additionally, any additional records of treatment or examination with Dr. Owens, and updated records of VA audiological treatment must be sought and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his bilateral hearing loss and tinnitus during the period from January 2011 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

(b) The records sought must include all records of treatment and examination with Terry W. Owens, M.D., of ENT Associates of Pasadena.

(c) The records sought must further include all relevant records of VA audiological or ear, nose and throat treatment from January 2011 forward.

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. For the purpose of consideration of an extraschedular TDIU, the RO/AMC will request from the Veteran a statement as to his employment history, education, vocational attainment, and any other factors that pertain to whether he is unemployable due to his service-connected hearing loss and tinnitus.

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. The purpose of the examination is to determine the current severity of the Veteran's bilateral hearing loss and the effect of the Veteran's hearing loss and tinnitus on his ability to secure or follow substantially gainful employment, and on his daily activities and occupational functioning.
 
The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) A VA audiological examination will be performed.

(c) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(d) The examiner will be requested to review the report of February 2011 private audiological examination with Terry W. Owens, MD, of ENT Associates of Pasadena and discuss the results of that examination as compared to the results of VA audiological examinations in May 2010 and thereafter. 

(e) The audiological examiner must, in addition to reporting objective test results, fully describe the functional effects of the Veteran's hearing loss disability on his occupational functioning, daily life and ordinary activities. 

(f) The audiological examiner will provide an opinion as to whether the Veteran's service-connected bilateral hearing loss and tinnitus preclude him from procuring or maintaining substantially gainful employment.

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinion based on his or her clinical experience, medical expertise, and established medical principles. 
 
4. Readjudicate the issues on appeal. 

(a) Readjudication must include forwarding of the matters on appeal to the Director, Compensation and Pension, for extraschedular consideration of the Veteran's claims for a higher initial rating for bilateral hearing loss and for a TDIU.

(i) In so doing, the RO/AMC will forward to the Director, Compensation and Pension, a statement as to the Veteran's employment history, education, vocational attainment, and any other factors that pertain to whether he is unemployable due to his service-connected hearing loss and tinnitus, including any such information received pursuant to action paragraph (2) of this remand, above. See 38 C.F.R. § 4.16(b).

(b) If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case that includes consideration of all evidence received since the January 2011 supplemental statement of the case, including the February 14, 2011, audiological examination results from Dr. Owens, and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



